
	

114 HR 5112 IH: Unfair or Deceptive Acts or Practices Uniformity Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5112
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Protection Act of 2010 to grant the Bureau of Consumer Financial Protection
			 the authority to regulate certain acts and practices using processes and
			 procedures consistent with and similar to those in place at the Federal
			 Trade Commission, to encourage greater communication amongst regulators,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Unfair or Deceptive Acts or Practices Uniformity Act. 2.Bureau authority over unfair and deceptive acts or practices (a)In generalSection 1031 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5531) is amended—
 (1)in the heading of such section, by striking , DECEPTIVE, OR ABUSIVE and inserting OR DECEPTIVE; (2)in subsection (a)—
 (A)by striking , deceptive, or abusive and inserting or deceptive; and (B)by adding at the end the following: The Bureau may not take any action described under this subsection against a covered person or service provider unless the Bureau first consults the covered person or service provider’s primary financial regulatory agency, if any.;
 (3)in subsection (b)— (A)by striking , deceptive, or abusive and inserting or deceptive; and
 (B)by inserting at the end the following: In prescribing any rule under this subsection, the Bureau shall comply with the requirements of section 18 of the Federal Trade Commission Act (15 U.S.C. 57a) applicable to the Federal Trade Commission when the Commission prescribes rules and general statements of policy under that section with respect to unfair or deceptive acts or practices in or affecting commerce.;
 (4)by striking subsection (d); and (5)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
				(b)Conforming amendments
 (1)Consumer Financial Protection Act of 2010The Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— (A)by striking , deceptive, and abusive each place such term appears and inserting and deceptive; and
 (B)by striking , deceptive, or abusive each place such term appears and inserting or deceptive. (2)Dodd-Frank Wall Street Reform and Consumer Protection ActThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended, in the item relating to section 1031, by striking , DECEPTIVE, OR ABUSIVE and inserting OR DECEPTIVE.
 (3)Omnibus Appropriations Act, 2009Section 626(a)(1) of the Omnibus Appropriations Act, 2009 (15 U.S.C. 1638 note) is amended by striking , deceptive, or abusive and inserting or deceptive.
				
